Exhibit 10.5

EXECUTION COPY

VOLKSWAGEN AUTO LEASE TRUST 2014-A

AMENDED AND RESTATED TRUST AGREEMENT

between

VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC,

as the Transferor,

and

DEUTSCHE BANK TRUST COMPANY DELAWARE,

as the Owner Trustee

Dated as of February 12, 2014

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.1 Capitalized Terms

     1   

SECTION 1.2 Other Interpretive Provisions

     1   

ARTICLE II ORGANIZATION

     2   

SECTION 2.1 Name

     2   

SECTION 2.2 Office

     2   

SECTION 2.3 Purposes and Powers

     2   

SECTION 2.4 Appointment of the Owner Trustee

     3   

SECTION 2.5 Initial Capital Contribution of Trust Estate

     3   

SECTION 2.6 Declaration of Trust

     3   

SECTION 2.7 Organizational Expenses; Liabilities of the Holders

     3   

SECTION 2.8 Title to the Trust Estate

     3   

SECTION 2.9 Representations and Warranties of the Transferor

     4   

SECTION 2.10 Situs of Issuer

     4   

ARTICLE III CERTIFICATE AND TRANSFER OF CERTIFICATE

     5   

SECTION 3.1 Initial Ownership

     5   

SECTION 3.2 Authentication of Certificate

     5   

SECTION 3.3 Form of the Certificate

     5   

SECTION 3.4 Registration of Certificates

     5   

SECTION 3.5 Transfer of Certificate

     5   

SECTION 3.6 Lost, Stolen, Mutilated or Destroyed Certificates

     7   

ARTICLE IV ACTIONS BY OWNER TRUSTEE

     7   

SECTION 4.1 Prior Notice to Certificateholder with Respect to Certain Matters

     7   

SECTION 4.2 Action by Certificateholder with Respect to Certain Matters

     8   

SECTION 4.3 Action by Certificateholder with Respect to Bankruptcy

     8   

SECTION 4.4 Restrictions on Certificateholder’s Power

     8   

SECTION 4.5 Majority Control

     8   

ARTICLE V APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

     8   

SECTION 5.1 Application of Trust Funds

     8   

SECTION 5.2 Method of Payment

     9   

SECTION 5.3 Sarbanes-Oxley Act

     9   

SECTION 5.4 Signature on Returns

     9   

ARTICLE VI AUTHORITY AND DUTIES OF OWNER TRUSTEE

     9   

SECTION 6.1 General Authority

     9   

SECTION 6.2 General Duties

     9   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 6.3 Action upon Instruction

     10   

SECTION 6.4 No Duties Except as Specified in this Agreement or in Instructions

     11   

SECTION 6.5 No Action Except under Specified Documents or Instructions

     11   

SECTION 6.6 Restrictions

     11   

ARTICLE VII CONCERNING THE OWNER TRUSTEE

     11   

SECTION 7.1 Acceptance of Trusts and Duties

     11   

SECTION 7.2 Furnishing of Documents

     12   

SECTION 7.3 Representations and Warranties

     12   

SECTION 7.4 Reliance; Advice of Counsel

     12   

SECTION 7.5 Not Acting in Individual Capacity

     13   

SECTION 7.6 The Owner Trustee May Own Notes

     13   

ARTICLE VIII COMPENSATION AND INDEMNIFICATION OF THE OWNER TRUSTEE

     13   

SECTION 8.1 The Owner Trustee’s Fees and Expenses

     13   

SECTION 8.2 Indemnification

     14   

SECTION 8.3 Payments to the Owner Trustee

     14   

SECTION 8.4 Survival of Article VIII

     14   

ARTICLE IX TERMINATION OF TRUST AGREEMENT

     14   

SECTION 9.1 Termination of Trust Agreement

     14   

SECTION 9.2 Dissolution of the Issuer

     14   

SECTION 9.3 Limitations on Termination

     15   

SECTION 9.4 Purchase of the Transaction SUBI Certificate

     15   

ARTICLE X SUCCESSOR OWNER TRUSTEE AND ADDITIONAL TRUSTEE

     15   

SECTION 10.1 Eligibility Requirements for the Owner Trustee

     15   

SECTION 10.2 Resignation or Removal of the Owner Trustee

     15   

SECTION 10.3 Successor Owner Trustee

     16   

SECTION 10.4 Merger or Consolidation of the Owner Trustee

     17   

SECTION 10.5 Appointment of Co-Trustee or Separate Trustee

     17   

ARTICLE XI MISCELLANEOUS

     18   

SECTION 11.1 Supplements and Amendments

     18   

SECTION 11.2 No Legal Title to Trust Estate in Certificateholder

     19   

SECTION 11.3 Limitations on Rights of Others

     19   

SECTION 11.4 Notices

     19   

SECTION 11.5 Severability

     20   

SECTION 11.6 Separate Counterparts

     20   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 11.7 Successors and Assigns

     20   

SECTION 11.8 No Petition

     20   

SECTION 11.9 Headings

     21   

SECTION 11.10 GOVERNING LAW

     21   

SECTION 11.11 Each SUBI Separate; Assignees of SUBI

     21   

SECTION 11.12 Waiver of Jury Trial

     22   

SECTION 11.13 Information Requests

     22   

SECTION 11.14 Form 10-D and Form 10-K Filings

     22   

SECTION 11.15 Form 8-K Filings

     22   

SECTION 11.16 Indemnification

     22   

SECTION 11.17 Information to Be Provided by the Owner Trustee

     23   

EXHIBIT A – Form of Certificate

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED TRUST AGREEMENT

This AMENDED AND RESTATED TRUST AGREEMENT is made as of February 12, 2014 (as
from time to time amended, supplemented or otherwise modified and in effect,
this “Agreement”) between VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC,
a Delaware limited liability company, as the depositor (the “Transferor”) and
DEUTSCHE BANK TRUST COMPANY DELAWARE, a Delaware banking corporation, as the
owner trustee (the “Owner Trustee”).

RECITALS

WHEREAS, the Transferor and the Owner Trustee entered into that certain Trust
Agreement dated as of January 15, 2014 (the “Initial Trust Agreement”) pursuant
to which the Issuer (as defined below) was created, and

WHEREAS, in connection with the issuance of the Notes, the parties have agreed
to amend and restate the Initial Trust Agreement, and

NOW THEREFORE, IN CONSIDERATION, of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Capitalized Terms. Unless otherwise indicated, capitalized terms
used in this Agreement are defined in Appendix A to the Indenture, dated as of
the date hereof (as the same may be amended, modified or supplemented from time
to time, the “Indenture”), between the Issuer (as defined below) and Citibank,
N.A., as indenture trustee (the “Indenture Trustee”).

SECTION 1.2 Other Interpretive Provisions. All terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
delivered pursuant hereto unless otherwise defined therein. For purposes of this
Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) accounting terms not otherwise defined in this
Agreement, and accounting terms partly defined in this Agreement to the extent
not defined, shall have the respective meanings given to them under GAAP;
(b) terms defined in Article 9 of the UCC as in effect in the State of Delaware
and not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule or Exhibit are
references to Articles, Sections, Schedules and Exhibits in or to this
Agreement, and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” means “including without limitation”; (f) references to any law
or regulation refer to that law or regulation as amended from time to time and
include any successor law or regulation; and (g) references to any Person
include that Person’s successors and assigns.

 

Trust Agreement (VALT 2014-A)

 



--------------------------------------------------------------------------------

ARTICLE II

ORGANIZATION

SECTION 2.1 Name. The trust created under the Initial Trust Agreement and by the
filing of the certificate of trust pursuant to the Statutory Trust Act and
continued hereby shall be known as “Volkswagen Auto Lease Trust 2014-A” (the
“Issuer”), in which name the Owner Trustee may conduct the business of such
trust, make and execute contracts and other instruments on behalf of such trust
and sue and be sued.

SECTION 2.2 Office. The office of the Issuer shall be in care of the Owner
Trustee at the Corporate Trust Office or at such other address as the Owner
Trustee may designate by written notice to the Certificateholder, the Transferor
and the Administrator.

SECTION 2.3 Purposes and Powers. The purpose of the Issuer is, and the Issuer
shall have the power and authority, to engage in the following activities:

(a) to issue the Notes pursuant to the Indenture and the Certificate pursuant to
this Agreement, and to sell, transfer and exchange the Notes and the Certificate
and to pay interest on and principal of the Notes and distributions on the
Certificate;

(b) to acquire the property and assets set forth in the SUBI Transfer Agreement
from the Transferor pursuant to the terms thereof, to make deposits to and
withdrawals from the Collection Account, the Principal Distribution Account and
the Reserve Account and to pay the organizational, start-up and transactional
expenses of the Issuer;

(c) to assign, Grant, transfer, pledge, mortgage and convey the Trust Estate
pursuant to the Indenture and to hold, manage and distribute to the
Certificateholder any portion of the Trust Estate released from the lien of, and
remitted to the Issuer pursuant to, the Indenture;

(d) to enter into and perform its obligations under the Transaction Documents to
which it is a party;

(e) to engage in other activities, including entering into agreements, that are
necessary, suitable or convenient to accomplish the foregoing or are incidental
thereto or connected therewith; and

(f) subject to compliance with the Transaction Documents, to engage in such
other activities as may be required in connection with conservation of the Trust
Estate and the making of distributions to the Certificateholder and the
Noteholders.

The Owner Trustee is hereby authorized to engage in the foregoing activities on
behalf of the Issuer. Neither the Issuer nor the Owner Trustee on behalf of the
Issuer shall engage in any activity other than in connection with the foregoing
or other than as required or authorized by the terms of this Agreement, the
other Transaction Documents or the Statutory Trust Act.

 

Trust Agreement (VALT 2014-A)

 

2



--------------------------------------------------------------------------------

SECTION 2.4 Appointment of the Owner Trustee. The Transferor hereby appoints the
Owner Trustee as trustee of the Issuer effective as of the date hereof, to have
all the rights, powers and duties set forth herein and under the Statutory Trust
Act.

SECTION 2.5 Initial Capital Contribution of Trust Estate. As of the date of the
Initial Trust Agreement, the Transferor sold, assigned, transferred, conveyed
and set over to the Owner Trustee the sum of $1. The Owner Trustee hereby
acknowledges receipt in trust from the Transferor, as of such date, of the
foregoing contribution, which shall constitute the initial Trust Estate and
shall be deposited by the Transferor in the Collection Account.

SECTION 2.6 Declaration of Trust. The Owner Trustee hereby declares that it will
hold the Trust Estate in trust upon and subject to the conditions set forth
herein for the use and benefit of the Certificateholder, subject to the
obligations of the Issuer under the Transaction Documents and under the
Statutory Trust Act. It is the intention of the parties hereto that the Issuer
constitute a statutory trust under the Statutory Trust Act and that this
Agreement constitute the governing instrument of such statutory trust. It is the
intention of the parties hereto that, solely for federal income and state and
local income, franchise and value added tax purposes, so long as there is a
single beneficial owner of the Certificate, the Issuer will be disregarded as an
entity separate from such beneficial owner and the Notes will be characterized
as debt. The parties agree that, unless otherwise required by appropriate tax
authorities, the Issuer will not file or cause to be filed annual or other
necessary returns, reports and other forms consistent with the characterization
of the Issuer as an entity separate from its beneficial owner. In the event that
the Issuer is deemed to have more than one beneficial owner for federal income
tax purposes, the Issuer will file returns, reports and other forms consistent
with the characterization of the Issuer as a partnership, and this Agreement
shall be amended to include such provisions as may be required under Subchapter
K of the Internal Revenue Code of 1986, as amended. Effective as of the date
hereof, the Owner Trustee shall have all rights, powers and duties set forth
herein and in the Statutory Trust Act with respect to accomplishing the purposes
of the Issuer. The Owner Trustee filed the Certificate of Trust with the
Secretary of State of the State of Delaware as required by Section 3810(a) of
the Statutory Trust Act. Notwithstanding anything herein or in the Statutory
Trust Act to the contrary, it is the intention of the parties hereto that the
Issuer constitute a “business trust” within the meaning of Section 101(9)(A)(v)
of the Bankruptcy Code.

SECTION 2.7 Organizational Expenses; Liabilities of the Holders.

(a) The Administrator shall pay organizational expenses of the Issuer as they
may arise.

(b) No Certificateholder (including the Transferor) shall have any personal
liability for any liability or obligation of the Issuer.

SECTION 2.8 Title to the Trust Estate. Legal title to all the Trust Estate shall
be vested at all times in the Issuer as a separate legal entity.

 

Trust Agreement (VALT 2014-A)

 

3



--------------------------------------------------------------------------------

SECTION 2.9 Representations and Warranties of the Transferor. The Transferor
hereby represents and warrants to the Owner Trustee that, as of the date hereof:

(a) Organization and Power. The Transferor is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all power and authority required to carry on its business as it
is now conducted. The Transferor has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect the business, properties, financial condition or results of
operations of the Transferor, taken as a whole.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Transferor of each Transaction Document to which it is a party (i) have
been duly authorized by all necessary limited liability company action and
(ii) do not violate or constitute a default under (A) any applicable law, rule
or regulation, (B) its organizational instruments or (C) any agreement,
contract, order or other instrument to which it is a party or its property is
subject and (iii) will not result in any Adverse Claim on any Transaction Unit
or Collection or give cause for the acceleration of any indebtedness of the
Transferor.

(c) No Consent Required. No approval, authorization or other action by, or
filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by the Transferor of any Transaction
Document other than UCC filings and other than approvals and authorizations that
have previously been obtained and filings which have previously been made.

(d) Binding Effect. Each Transaction Document to which the Transferor is a party
constitutes the legal, valid and binding obligation of the Transferor
enforceable against the Transferor in accordance with its terms, except as
limited by bankruptcy, insolvency, or other similar laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
subject to general principles of equity.

(e) No Proceedings. There is no action, suit, proceeding or investigation
pending or, to the knowledge of the Transferor, threatened against the
Transferor which, either in any one instance or in the aggregate, would result
in any material adverse change in the business, operations, financial condition,
properties or assets of the Transferor, or in any material impairment of the
right or ability of the Transferor to carry on its business substantially as now
conducted, or in any material liability on the part of the Transferor, or which
would render invalid this Agreement or the Transaction Units or the obligations
of the Transferor contemplated herein, or which would materially impair the
ability of the Transferor to perform under the terms of this Agreement or any
other Transaction Document.

SECTION 2.10 Situs of Issuer. The Issuer shall be located in the State of
Delaware (it being understood that the Issuer may have bank accounts located and
maintained outside of Delaware).

 

Trust Agreement (VALT 2014-A)

 

4



--------------------------------------------------------------------------------

ARTICLE III

CERTIFICATE AND TRANSFER OF CERTIFICATE

SECTION 3.1 Initial Ownership. Upon the formation of the Issuer and until the
issuance of the Certificate, the Transferor shall be the sole beneficiary of the
Issuer; and upon the issuance of the Certificate, the Transferor will no longer
be a beneficiary of the Issuer, except to the extent that the Transferor is the
Certificateholder.

SECTION 3.2 Authentication of Certificate. Concurrently with the sale of the
Transaction SUBI and the Transaction SUBI Certificate to the Issuer pursuant to
the SUBI Transfer Agreement, the Owner Trustee shall cause the Certificate to be
executed on behalf of the Issuer, authenticated and delivered to or upon the
written order of the Transferor, signed by its chairman of the board, its
president, its chief financial officer, its chief accounting officer, any vice
president, its secretary, any assistant secretary, its treasurer or any
assistant treasurer, without further corporate action by the Transferor. The
Certificate shall represent 100% of the beneficial interest in the Issuer and
shall be fully-paid and nonassessable.

SECTION 3.3 Form of the Certificate. The Certificate, upon issuance, will be
issued in the form of a typewritten Certificate, substantially in the form of
Exhibit A hereto, representing a definitive Certificate and shall be registered
in the name of “Volkswagen Auto Lease/Loan Underwritten Funding, LLC” as the
initial registered owner thereof. The Owner Trustee shall execute and
authenticate, or cause to be authenticated, the definitive Certificate in
accordance with the instructions of the Transferor.

SECTION 3.4 Registration of Certificates. The Owner Trustee shall maintain at
its office referred to in Section 2.2, or at the office of any agent appointed
by it, a register for the registration and transfer of the Certificate.

SECTION 3.5 Transfer of Certificate. (a) The Certificateholder may assign,
convey or otherwise transfer all or any of its right, title and interest in the
Certificate; provided, that (i) the Owner Trustee and the Issuer receive an
Opinion of Counsel (at no cost or expense to the Owner Trustee) stating that, in
the opinion of such counsel, such transfer will not cause the Issuer to be
treated as a publicly traded partnership for federal income tax purposes,
(ii) the Certificate (or any interest therein) may not be acquired by or for the
account of or with the assets of a Benefit Plan or any other employee benefit
plan that is subject to a law that is substantially similar to Section 406 of
ERISA or Section 4975 of the Code and (iii) the Certificate (or any interest
therein) may not be acquired by or for the account of (x) any person which is
not a United States person under the Code or (y) any person considered a
partnership for United States Federal income tax purposes unless all of its
partners for such purposes are United States persons under the Code; provided
that the condition set forth in (i) above will not apply to a transfer of 100%
of the Certificate or Certificates to an Affiliate of the Transferor or its
designated nominee if such Affiliate certifies in writing to the Owner Trustee
that it is a C Corporation for U.S. federal income tax purposes (within the
meaning of Section 1361(a)(2) of the Code). By accepting and holding the
Certificate (or any interest therein), the Holder thereof shall be deemed to
have represented and warranted that it is not a Benefit Plan or any other
employee benefit plan that is subject to a law that is substantially similar to
Section 406 of ERISA or Section 4975 of the Code

 

Trust Agreement (VALT 2014-A)

 

5



--------------------------------------------------------------------------------

and is not purchasing the Certificate (or any interest therein) on behalf of a
Benefit Plan or any other employee benefit plan that is subject to a law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code. By
accepting and holding the Certificate (or any interest therein) the Holder shall
be deemed to have represented and warranted that clause (iii) of the first
sentence hereof above is satisfied. Subject to the transfer restrictions
contained herein and in the Certificate, the Certificateholder may transfer all
or any portion of the beneficial interest in the Issuer evidenced by such
Certificate upon surrender thereof to the Owner Trustee accompanied by the
documents required by this Section. Such transfer may be made by the registered
Certificateholder in person or by his attorney duly authorized in writing upon
surrender of the Certificate to the Owner Trustee accompanied by a written
instrument of transfer and with such signature guarantees and evidence of
authority of the Persons signing the instrument of transfer as the Owner Trustee
may reasonably require. Promptly upon the receipt of such documents and receipt
by the Owner Trustee of the transferor’s Certificate, the Owner Trustee shall
record the name of such transferee as a Certificateholder and its percentage of
beneficial interest in the Issuer in the Certificate register and issue, execute
and deliver to such Certificateholder a Certificate evidencing such beneficial
interest in the Issuer. In the event a transferor transfers only a portion of
its beneficial interest in the Issuer, the Owner Trustee shall register and
issue to such transferor a new Certificate evidencing such transferor’s new
percentage of beneficial interest in the Issuer. Subsequent to a transfer and
upon the issuance of the new Certificate or Certificates, the Owner Trustee
shall cancel and destroy the Certificate surrendered to it in connection with
such transfer. The Owner Trustee may treat the Person in whose name any
Certificate is registered as the sole owner of the beneficial interest in the
Issuer evidenced by such Certificate.

(b) As a condition precedent to any registration of transfer under this
Section 3.5, the Owner Trustee may require the payment of a sum sufficient to
cover the payment of any tax or taxes or other governmental charges required to
be paid in connection with such transfer.

(c) The Owner Trustee shall not be obligated to register any transfer of a
Certificate unless each of the transferor and the transferee have certified to
the Owner Trustee that such transfer does not violate any of the transfer
restrictions stated herein. The Owner Trustee shall not be liable to any Person
for registering any transfer based on such certifications.

(d) No transfer (or purported transfer) of all or any part of a
Certificateholder’s interest (or any economic interest therein), whether to
another Certificateholder or to a Person who is not a Certificateholder, shall
be effective, and any such transfer (or purported transfer) shall be void ab
initio, and no Person shall otherwise become a Certificateholder if, after such
transfer (or purported transfer), the Issuer would have more than 95
Certificateholders. For purposes of determining whether the Issuer will have
more than 95 Certificateholders, each Person indirectly owning an interest
through a partnership (including any entity treated as a partnership for federal
income tax purposes), a grantor trust or an S corporation (or a disregarded
entity the single owner of which is any of the foregoing) (each such entity, a
“flow-through entity”) shall be treated as a Certificateholder unless the
Transferor determines in its sole and absolute discretion, after consulting with
qualified tax counsel, that less than substantially all of the value of the
beneficial owner’s interest in the flow-through entity is attributable to the
flow-through entity’s interest (direct or indirect) in the Issuer.

 

Trust Agreement (VALT 2014-A)

 

6



--------------------------------------------------------------------------------

(e) No transfer shall be permitted if the same is effected through an
established securities market or secondary market (or the substantial equivalent
thereof) within the meaning of Section 7704 of the Code or would make the Issuer
ineligible for “safe harbor” treatment under Section 7704 of the Code.

(f) With respect to paragraphs (d) and (e) of this Section 3.5, the Owner
Trustee is entitled to receive and may conclusively rely on certifications from
the Transferor or a Certificateholder stating that the restrictions set forth in
paragraphs (d) and (e) would not be applicable in connection with any transfer.

SECTION 3.6 Lost, Stolen, Mutilated or Destroyed Certificates. If (i) any
mutilated Certificate is surrendered to the Owner Trustee, or (ii) the Owner
Trustee receives evidence to its satisfaction that any Certificate has been
destroyed, lost or stolen, and upon proof of ownership satisfactory to the Owner
Trustee together with such security or indemnity as may be requested by the
Owner Trustee to save it harmless, the Owner Trustee shall execute and deliver a
new Certificate for the same percentage of beneficial interest in the Issuer as
the Certificate so mutilated, destroyed, lost or stolen, of like tenor and
bearing a different issue number, with such notations, if any, as the Owner
Trustee shall determine. Upon the issuance of any new Certificate under this
Section 3.6, the Issuer or Owner Trustee may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any transfer or exchange of the Certificate and any other
reasonable expenses (including the reasonable fees and expenses of the Issuer
and the Owner Trustee) connected therewith. Any duplicate Certificate issued
pursuant to this Section 3.6 shall constitute complete and indefeasible evidence
of ownership in the Issuer, as if originally issued, whether or not the lost,
stolen or destroyed Certificate shall be found at any time.

ARTICLE IV

ACTIONS BY OWNER TRUSTEE

SECTION 4.1 Prior Notice to Certificateholder with Respect to Certain Matters.
With respect to the following matters, the Owner Trustee shall not take action
unless (i) at least 30 days before the taking of such action, the Owner Trustee
shall have notified the Certificateholder in writing of the proposed action
(provided that the Certificateholder may waive or shorten the notice period
required under this clause (i) in its sole discretion) and (ii) the
Certificateholder shall not have notified the Owner Trustee in writing prior to
the 30th day (or such shorter notice period acceptable to the Certificateholder)
after such notice is given that the Certificateholder has withheld consent or
provided alternative direction:

(a) the amendment of the Indenture by a supplemental indenture in circumstances
where the consent of any Noteholder is required;

 

Trust Agreement (VALT 2014-A)

 

7



--------------------------------------------------------------------------------

(b) the amendment of the Indenture by a supplemental indenture in circumstances
where the consent of any Noteholder is not required and such amendment
materially adversely affects the interests of the Certificateholder;

(c) the amendment, change or modification of the SUBI Transfer Agreement or the
Administration Agreement, except to cure any ambiguity or defect or to amend or
supplement any provision in a manner that would not materially adversely affect
the interests of the Certificateholder; or

(d) the appointment pursuant to the Indenture of a successor Indenture Trustee
or the consent to the assignment by the Note Registrar or the Indenture Trustee
of its obligations under the Indenture or this Agreement, as applicable.

SECTION 4.2 Action by Certificateholder with Respect to Certain Matters. The
Owner Trustee shall not have the power, except upon the direction of the
Certificateholder, to (a) except as expressly provided in the Transaction
Documents, sell the Collateral after the termination of the Indenture in
accordance with its terms, (b) remove the Administrator under the Administration
Agreement pursuant to Section 8 thereof or (c) appoint a successor Administrator
pursuant to Section 8 of the Administration Agreement. The Owner Trustee shall
take the actions referred to in the preceding sentence only upon written
instructions signed by the Certificateholder.

SECTION 4.3 Action by Certificateholder with Respect to Bankruptcy. The Owner
Trustee shall not have the power to commence a voluntary Proceeding in
bankruptcy relating to the Issuer until one year and one day after the
Outstanding Amount of all the Notes has been reduced to zero and without the
prior written approval of the Certificateholder and the delivery to the Owner
Trustee by the Certificateholder of a certificate certifying that the
Certificateholder reasonably believes that the Issuer is insolvent.

SECTION 4.4 Restrictions on Certificateholder’s Power. The Certificateholder
shall not direct the Owner Trustee to take or refrain from taking any action if
such action or inaction would be contrary to any obligation of the Issuer or the
Owner Trustee under this Agreement or any of the Transaction Documents or would
be contrary to Section 2.3, nor shall the Owner Trustee be obligated to follow
any such direction, if given.

SECTION 4.5 Majority Control. To the extent that there is more than one
Certificateholder, any action which may be taken or consent or instructions
which may be given by the Certificateholders under this Agreement may be taken
by Certificateholders holding in the aggregate a percentage of the beneficial
interest in the Issuer equal to more than 50% of the beneficial interest in the
Issuer at the time of such action.

ARTICLE V

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

SECTION 5.1 Application of Trust Funds. Distributions on the Certificate shall
be made in accordance with the provisions of the Indenture. Subject to the lien
of the Indenture, the Owner Trustee shall promptly distribute to the
Certificateholder all other amounts (if any)

 

Trust Agreement (VALT 2014-A)

 

8



--------------------------------------------------------------------------------

received by the Issuer or the Owner Trustee in respect of the Trust Estate.
After the Indenture has been discharged with respect to the Collateral, the
Owner Trustee shall distribute all amounts received (if any) by the Issuer and
the Owner Trustee in respect of the Trust Estate at the direction of the
Certificateholder.

SECTION 5.2 Method of Payment. Subject to the Indenture, distributions required
to be made to the Certificateholder on any Payment Date and all amounts received
by the Issuer or the Owner Trustee on any other date that are payable to the
Certificateholder pursuant to this Agreement or any other Transaction Document
shall be made to the Certificateholder by wire transfer, in immediately
available funds, to the account of the Certificateholder designated by the
Certificateholder to the Owner Trustee and Indenture Trustee in writing.

SECTION 5.3 Sarbanes-Oxley Act. Notwithstanding anything to the contrary herein
or in any Transaction Document, the Owner Trustee shall not be required to
execute, deliver or certify in accordance with the provisions of the
Sarbanes-Oxley Act on behalf of the Issuer or any other Person, any periodic
reports filed pursuant to the Exchange Act, or any other documents pursuant to
the Sarbanes-Oxley Act.

SECTION 5.4 Signature on Returns. Subject to Section 2.6, the Certificateholder
shall sign on behalf of the Issuer the tax returns of the Issuer, unless
applicable law requires the Owner Trustee to sign such documents, in which case
such documents shall be signed by the Owner Trustee at the written direction of
the Certificateholder.

ARTICLE VI

AUTHORITY AND DUTIES OF OWNER TRUSTEE

SECTION 6.1 General Authority. The Owner Trustee is authorized and directed to
execute and deliver the Transaction Documents to which the Issuer is named as a
party and each certificate or other document attached as an exhibit to or
contemplated by the Transaction Documents to which the Issuer is named as a
party and any amendment thereto, in each case, in such form as the Transferor
shall approve, as evidenced conclusively by the Owner Trustee’s execution
thereof, to direct the Indenture Trustee to authenticate and deliver Class A-1
Notes in the aggregate principal amount of $263,000,000, Class A-2-A Notes in
the aggregate principal amount of $325,000,000, Class A-2-B Notes in the
aggregate principal amount of $381,000,000, Class A-3 Notes in the aggregate
principal amount of $426,000,000, and Class A-4 Notes in the aggregate principal
amount of $104,000,000. In addition to the foregoing, the Owner Trustee is
authorized to take all actions required of the Issuer pursuant to the
Transaction Documents. The Owner Trustee is further authorized from time to time
to take such action as the Transferor or the Administrator recommends or directs
in writing with respect to the Transaction Documents, except to the extent that
this Agreement expressly requires the consent of the Certificateholder for such
action, and the Owner Trustee shall not be liable to any Person for any action
or inaction taken pursuant to such direction.

SECTION 6.2 General Duties. It shall be the duty of the Owner Trustee to
discharge (or cause to be discharged) all of its responsibilities pursuant to
the terms of this Agreement in the interest of the Certificateholder and in
accordance with the provisions of this Agreement.

 

Trust Agreement (VALT 2014-A)

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Owner Trustee shall be deemed to have
discharged its duties and responsibilities hereunder and under the Transaction
Documents to the extent the Administrator has agreed in the Administration
Agreement to perform any act or to discharge any duty of the Issuer or the Owner
Trustee hereunder or under any Transaction Document, and the Owner Trustee shall
not be liable for the default or failure of the Administrator to carry out its
obligations under the Administration Agreement and shall have no duty to monitor
the performance of the Administrator or any other Person under the
Administration Agreement or any other document. The Owner Trustee shall have no
obligation to administer, service or collect the Transaction Units or the
Transaction SUBI or to maintain, monitor or otherwise supervise the
administration, servicing or collection of the Transaction Units or the
Transaction SUBI. The Owner Trustee shall not be required to perform any of the
obligations of the Issuer under any Transaction Document that are required to be
performed by VCI, the Servicer, the Transferor, the Administrator or the
Indenture Trustee.

SECTION 6.3 Action upon Instruction. (a) Subject to Article IV, and in
accordance with the Transaction Documents, the Certificateholder may, by written
instruction, direct the Owner Trustee in the management of the Issuer. Such
direction may be exercised at any time by written instruction of the
Certificateholder pursuant to Article IV.

(b) The Owner Trustee shall not be required to take any action hereunder or
under any Transaction Document if the Owner Trustee shall have reasonably
determined or been advised by counsel that such action is likely to result in
liability on the part of the Owner Trustee or is contrary to the terms hereof or
of any Transaction Document or is otherwise contrary to law and a copy of such
opinion has been provided to the Transferor and the Administrator.

(c) Whenever the Owner Trustee is unable to decide between alternative courses
of action permitted or required by the terms of this Agreement or any
Transaction Document or is unsure as to the application of any provision of this
Agreement or any Transaction Document or any such provision is ambiguous as to
its application, or is, or appears to be, in conflict with any other applicable
provision, or in the event that this Agreement permits any determination by the
Owner Trustee or is silent or is incomplete as to the course of action that the
Owner Trustee is required to take with respect to a particular set of facts, the
Owner Trustee shall promptly give notice (in such form as shall be appropriate
under the circumstances) to the Certificateholder requesting instruction as to
the course of action to be adopted or application of such provision, and to the
extent the Owner Trustee acts or refrains from acting in good faith in
accordance with any written instruction of the Certificateholder received, the
Owner Trustee shall not be liable on account of such action or inaction to any
Person. If the Owner Trustee shall not have received appropriate instruction
within ten days of such notice (or within such shorter period of time as
reasonably may be specified in such notice or may be necessary under the
circumstances) it may, but shall be under no duty to, take or refrain from
taking such action, not inconsistent with this Agreement or the Transaction
Documents, as it shall deem to be in the best interests of the
Certificateholder, and shall have no liability to any Person for such action or
inaction.

 

Trust Agreement (VALT 2014-A)

 

10



--------------------------------------------------------------------------------

SECTION 6.4 No Duties Except as Specified in this Agreement or in Instructions.
The Owner Trustee shall not have any duty or obligation to manage, make any
payment with respect to, register, record, sell, dispose of, or otherwise deal
with the Trust Estate, or to otherwise take or refrain from taking any action
under, or in connection with, any document contemplated hereby to which the
Issuer or the Owner Trustee is a party, except as expressly provided by the
terms of this Agreement or in any document or written instruction received by
the Owner Trustee pursuant to Section 6.3; and no implied duties or obligations
shall be read into this Agreement or any Transaction Document against the Owner
Trustee. The Owner Trustee shall have no responsibility for filing any financing
or continuation statement in any public office at any time or to otherwise
perfect or maintain the perfection of any security interest or Adverse Claim
granted to it hereunder or to prepare or file any Commission filing for the
Issuer or to record this Agreement or any Transaction Document. To the extent
that, at law or in equity, the Owner Trustee has duties (including fiduciary
duties) and liabilities relating thereto to the Issuer or the
Certificateholders, it is hereby understood and agreed by the other parties
hereto that all such duties and liabilities are replaced by the duties and
liabilities of the Owner Trustee expressly set forth in this Agreement and the
Statutory Trust Act. The Owner Trustee nevertheless agrees that it will, at its
own cost and expense, promptly take all action as may be necessary to discharge
any Adverse Claims on any part of the Trust Estate that result from actions by,
or claims against, the Owner Trustee that are not related to the ownership or
the administration of the Trust Estate.

SECTION 6.5 No Action Except under Specified Documents or Instructions. The
Owner Trustee shall not manage, control, use, sell, dispose of or otherwise deal
with any part of the Trust Estate except (i) in accordance with the powers
granted to and the authority conferred upon the Owner Trustee pursuant to this
Agreement, (ii) in accordance with the Transaction Documents and (iii) in
accordance with any document or instruction delivered to the Owner Trustee
pursuant to Section 6.3.

SECTION 6.6 Restrictions. The Owner Trustee shall not take any action (a) that
is inconsistent with the purposes of the Issuer set forth in Section 2.3 or
(b) that, to the actual knowledge of a Responsible Officer of the Owner Trustee,
would (i) affect the treatment of the Notes as indebtedness for federal income,
state and local income, franchise and value added tax purposes, (ii) be deemed
to cause a taxable exchange of the Notes for federal income or state income or
franchise and value added tax purposes or (iii) cause the Issuer or any portion
thereof to be treated as an association or publicly traded partnership taxable
as a corporation for federal income, state and local income or franchise and
value added tax purposes. None of the Certificateholder, Transferor or
Administrator shall direct the Owner Trustee to take action that would violate
the provisions of this Section.

ARTICLE VII

CONCERNING THE OWNER TRUSTEE

SECTION 7.1 Acceptance of Trusts and Duties. The Owner Trustee accepts the
trusts hereby created and agrees to perform its duties hereunder with respect to
such trusts but only upon the terms of this Agreement. The Owner Trustee also
agrees to disburse all moneys actually received by it constituting part of the
Trust Estate upon the terms of the Transaction Documents and this Agreement. The
Owner Trustee shall not be personally liable or

 

Trust Agreement (VALT 2014-A)

 

11



--------------------------------------------------------------------------------

accountable hereunder or under any Transaction Document under any circumstances,
except (i) for its own willful misconduct, bad faith or negligence, (ii) in the
case of the inaccuracy of any representation or warranty contained in
Section 7.3 expressly made by Deutsche Bank Trust Company Delaware, in its
individual capacity, (iii) for liabilities arising from the failure of the Owner
Trustee to perform obligations expressly undertaken by it in the last sentence
of Section 6.4 or (iv) for taxes, fees or other charges on, based on or measured
by, any fees, commissions or compensation received by the Owner Trustee.

SECTION 7.2 Furnishing of Documents. The Owner Trustee shall furnish to the
Certificateholder promptly upon receipt of a written request therefor,
duplicates or copies of all reports, notices, requests, demands, certificates,
financial statements and any other instruments furnished to the Owner Trustee
under the Transaction Documents.

SECTION 7.3 Representations and Warranties. Deutsche Bank Trust Company Delaware
hereby represents and warrants to the Transferor for the benefit of the
Certificateholder, that:

(i) It is a Delaware banking corporation duly organized and in good standing
under the laws of the State of Delaware. It has all requisite corporate power
and authority to execute, deliver and perform its obligations under this
Agreement.

(ii) It has taken all corporate action necessary to authorize the execution and
delivery by it of this Agreement, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.

(iii) This Agreement constitutes a legal, valid and binding obligation of the
Owner Trustee, enforceable against the Owner Trustee in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting enforcement of the rights of creditors of banks generally and to
equitable limitations on the availability of specific remedies.

(iv) Neither the execution nor the delivery by it of this Agreement, nor the
consummation by it of the transactions contemplated hereby nor compliance by it
with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or by-laws.

SECTION 7.4 Reliance; Advice of Counsel. (a) The Owner Trustee shall incur no
personal liability to anyone in acting upon any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper believed by it to be genuine and believed by it to be signed
by the proper party or parties. The Owner Trustee may accept a certified copy of
a resolution of the board of directors or other governing body of any corporate
party as conclusive evidence that such resolution has been duly adopted by such
body and that the same is in full force and effect. As to any fact or matter the
method of the

 

Trust Agreement (VALT 2014-A)

 

12



--------------------------------------------------------------------------------

determination of which is not specifically prescribed herein, the Owner Trustee
may for all purposes hereof rely on a certificate, signed by the president or
any vice president or by the treasurer, secretary or other Authorized Officers
of the relevant party, as to such fact or matter, and such certificate shall
constitute full protection to the Owner Trustee for any action taken or omitted
to be taken by it in good faith in reliance thereon.

(b) In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations under this Agreement or the
Transaction Documents, the Owner Trustee (i) may act directly or through its
agents or attorneys pursuant to agreements entered into with any of them, but
the Owner Trustee shall not be personally liable for the conduct or misconduct
of such agents, custodians, nominees (including Persons acting under a power of
attorney) or attorneys selected with reasonable care and (ii) may consult with
counsel, accountants and other skilled Persons knowledgeable in the relevant
area to be selected with reasonable care and employed by it at the expense of
the Issuer. The Owner Trustee shall not be personally liable for anything done,
suffered or omitted in good faith by it in accordance with the written opinion
or advice of any such counsel, accountants or other such Persons.

SECTION 7.5 Not Acting in Individual Capacity. Except as provided in this
Article VII, in accepting the trusts hereby created, the Owner Trustee acts
solely as a Trustee hereunder and not in its individual capacity and all Persons
having any claim against the Owner Trustee by reason of the transactions
contemplated by this Agreement or any Transaction Document shall look only to
the Trust Estate for payment or satisfaction thereof.

SECTION 7.6 The Owner Trustee May Own Notes. The Owner Trustee in its individual
or any other capacity may become the owner or pledgee of Notes. The Owner
Trustee may deal with the Transferor, the Indenture Trustee, the Administrator
and their respective Affiliates in banking transactions with the same rights as
it would have if it were not the Owner Trustee, and the Transferor, the
Indenture Trustee, the Administrator and their respective Affiliates may
maintain normal commercial banking relationships with the Owner Trustee and its
Affiliates.

ARTICLE VIII

COMPENSATION AND INDEMNIFICATION OF THE OWNER TRUSTEE

SECTION 8.1 The Owner Trustee’s Fees and Expenses. The Transferor shall cause
the Administrator to agree to pay to the Owner Trustee pursuant to the
Administration Agreement from time to time compensation for all services
rendered by the Owner Trustee under this Agreement pursuant to a fee letter
between the Administrator and the Owner Trustee (which compensation shall not be
limited by any provision of law in regard to the compensation of a trustee of an
express trust). The Administrator, pursuant to the Administration Agreement and
the fee letter between the Administrator and the Owner Trustee, shall reimburse
the Owner Trustee upon its request for all reasonable expenses, disbursements
and advances incurred or made by the Owner Trustee in accordance with any
provision of this Agreement (including the reasonable compensation, expenses and
disbursements of such agents and counsel as the Owner Trustee may employ in
connection with the exercise and performance of its rights and its duties
hereunder), except any such expense that may be attributable to its willful
misconduct, gross negligence or bad faith. To the extent not paid by the
Administrator, such fees and reasonable expenses shall be paid in accordance
with Sections 5.4 and 8.4 of the Indenture, as applicable.

 

Trust Agreement (VALT 2014-A)

 

13



--------------------------------------------------------------------------------

SECTION 8.2 Indemnification. The Transferor shall cause the Administrator to
agree to indemnify the Owner Trustee in its individual capacity and as trustee
and its successors, assigns, directors, officers, employees and agents (the
“Indemnified Parties”) from and against, any and all loss, liability, expense,
tax, penalty or claim (including reasonable legal fees and expenses) of any kind
and nature whatsoever which may at any time be imposed on, incurred by, or
asserted against the Owner Trustee in its individual capacity and as trustee or
any Indemnified Party in any way relating to or arising out of this Agreement,
the Transaction Documents, the Trust Estate, the administration of the Trust
Estate or the action or inaction of the Owner Trustee hereunder; provided,
however, that neither the Transferor nor the Administrator shall be liable for
or required to indemnify the Owner Trustee from and against any of the foregoing
expenses arising or resulting from (i) the Owner Trustee’s own willful
misconduct, bad faith or gross negligence, (ii) the inaccuracy of any
representation or warranty contained in Section 7.3 expressly made by the Owner
Trustee in its individual capacity, (iii) liabilities arising from the failure
of the Owner Trustee to perform obligations expressly undertaken by it in the
last sentence of Section 6.4 or (iv) taxes, fees or other charges on, based on
or measured by, any fees, commissions or compensation received by the Owner
Trustee.

SECTION 8.3 Payments to the Owner Trustee. Any amounts paid to the Owner Trustee
pursuant to this Article VIII and the Administration Agreement shall be deemed
not to be a part of the Trust Estate immediately after such payment.

SECTION 8.4 Survival of Article VIII. The provisions of this Article VIII shall
survive termination of this Agreement.

ARTICLE IX

TERMINATION OF TRUST AGREEMENT

SECTION 9.1 Termination of Trust Agreement. The Issuer shall wind-up and
dissolve, and this Agreement shall terminate (other than provisions hereof which
by their terms survive termination) upon the later of (a) the final distribution
by the Issuer of all moneys or other property or proceeds of the Trust Estate in
accordance with the terms of the Indenture, the Origination Trust Documents and
Article V and (b) the discharge of the Indenture in accordance with Article IV
of the Indenture. The bankruptcy, liquidation, dissolution, death or incapacity
of the Certificateholder shall not (x) operate to terminate this Agreement or
the Issuer, nor (y) entitle the Certificateholder’s legal representatives or
heirs to claim an accounting or to take any action or Proceeding in any court
for a partition or winding up of all or any part of the Issuer or Trust Estate
nor (z) otherwise affect the rights, obligations and liabilities of the parties
hereto.

SECTION 9.2 Dissolution of the Issuer. Upon dissolution of the Issuer, the Owner
Trustee shall, at the direction of the Administrator, wind up the business and
affairs of the Issuer as required by Section 3808 of the Statutory Trust Act.
Upon the satisfaction and discharge of the Indenture, and receipt of a
certificate from the Indenture Trustee stating that all Noteholders have been
paid in full and that the Indenture Trustee is aware of no claims remaining
against the

 

Trust Agreement (VALT 2014-A)

 

14



--------------------------------------------------------------------------------

Issuer in respect of the Indenture and the Notes, the Administrator, in the
absence of actual knowledge of any other claim against the Issuer, shall be
deemed to have made reasonable provision to pay all claims and obligations
(including conditional, contingent or unmatured obligations) for purposes of
Section 3808(e) of the Statutory Trust Act and upon the written direction of the
Certificateholder, the Owner Trustee shall cause the Certificate of Trust to be
cancelled by filing a certificate of cancellation with the Delaware Secretary of
State in accordance with the provisions of Section 3810 of the Statutory Trust
Act, at which time the Issuer shall terminate and this Agreement (other than
provisions hereof which by their terms survive termination) shall be of no
further force or effect.

SECTION 9.3 Limitations on Termination. Except as provided in Section 9.1,
neither the Transferor nor the Certificateholder shall be entitled to revoke or
terminate the Issuer.

SECTION 9.4 Purchase of the Transaction SUBI Certificate. The Transferor shall
have the right at its option (the “Optional Purchase”) to purchase the
Transaction SUBI Certificate from the Issuer on any Payment Date upon 30 days’
prior notice to the Administrator or the Issuer if, either before or after
giving effect to any payment of principal required to be made on such Payment
Date, the Outstanding Note Balance is less than or equal to 10% of the Initial
Note Balance. The purchase price for the Transaction SUBI Certificate shall
equal the greater of (a) the Note Balance, together with accrued interest
thereon at the applicable Interest Rate up to but not including the Redemption
Date and (b) the aggregate Securitization Value of the Included Units as of the
last day of the Collection Period immediately preceding the Redemption Date (the
“Optional Purchase Price”), which amount shall be deposited by the Transferor
into the Collection Account on the Redemption Date. If the Transferor exercises
the Optional Purchase, the Notes shall be redeemed in whole but not in part on
the related Payment Date for the Redemption Price.

ARTICLE X

SUCCESSOR OWNER TRUSTEE AND ADDITIONAL TRUSTEE

SECTION 10.1 Eligibility Requirements for the Owner Trustee. The Owner Trustee
shall at all times be a bank (i) authorized to exercise corporate trust powers,
(ii) that has, or has a direct or indirect parent that has, a combined capital
and surplus of at least $50,000,000 and (iii) subject to supervision or
examination by Federal or state authorities. If such bank shall publish reports
of condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purpose of this
Section, the combined capital and surplus of such corporation shall be deemed to
be its combined capital and surplus as set forth in its most recent report of
condition so published. The Owner Trustee shall at all times be an institution
satisfying the provisions of Section 3807(a) of the Statutory Trust Act. In case
at any time the Owner Trustee shall cease to be eligible in accordance with the
provisions of this Section, the Owner Trustee shall resign immediately in the
manner and with the effect specified in Section 10.2.

SECTION 10.2 Resignation or Removal of the Owner Trustee. The Owner Trustee may
at any time resign and be discharged from the trusts hereby created by giving
written notice thereof to the Transferor, the Administrator, the Servicer, the
Indenture Trustee and the

 

Trust Agreement (VALT 2014-A)

 

15



--------------------------------------------------------------------------------

Certificateholder. Upon receiving such notice of resignation, the Transferor and
the Administrator, acting jointly, shall promptly appoint a successor Owner
Trustee which satisfies the eligibility requirements set forth in Section 10.1
by written instrument, in duplicate, one copy of which instrument shall be
delivered to the resigning Owner Trustee and one copy to the successor Owner
Trustee. If no successor Owner Trustee shall have been so appointed and have
accepted appointment within 30 days after the giving of such notice of
resignation, the resigning Owner Trustee may petition any court of competent
jurisdiction for the appointment of a successor Owner Trustee; provided,
however, that such right to appoint or to petition for the appointment of any
such successor shall in no event relieve the resigning Owner Trustee from any
obligations otherwise imposed on it under the Transaction Documents until such
successor has in fact assumed such appointment.

If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of Section 10.1 and shall fail to resign after written request
therefor by the Transferor or the Administrator, or if at any time the Owner
Trustee shall be legally unable to act, or shall be adjudged bankrupt or
insolvent, or a receiver of the Owner Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Owner
Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then the Transferor or the Administrator may remove
the Owner Trustee. If the Transferor or the Administrator shall remove the Owner
Trustee under the authority of the immediately preceding sentence, the
Transferor and the Administrator, acting jointly, shall promptly appoint a
successor Owner Trustee by written instrument, in duplicate, one copy of which
instrument shall be delivered to the outgoing Owner Trustee so removed and one
copy to the successor Owner Trustee and shall pay all fees owed to the outgoing
Owner Trustee.

Any resignation or removal of the Owner Trustee and appointment of a successor
Owner Trustee pursuant to any of the provisions of this Section shall not become
effective until acceptance of appointment by the successor Owner Trustee
pursuant to Section 10.3 and payment of all fees and expenses owed to the
outgoing Owner Trustee. The Transferor shall provide (or shall cause to be
provided) notice of such resignation or removal of such Owner Trustee to each of
the Rating Agencies.

SECTION 10.3 Successor Owner Trustee. Any successor Owner Trustee appointed
pursuant to Section 10.2 shall execute, acknowledge and deliver to the
Transferor, the Administrator and to its predecessor Owner Trustee an instrument
accepting such appointment under this Agreement, and thereupon the resignation
or removal of the predecessor Owner Trustee shall become effective and such
successor Owner Trustee, without any further act, deed or conveyance, shall
become fully vested with all the rights, powers, duties and obligations of its
predecessor under this Agreement, with like effect as if originally named as the
Owner Trustee. The predecessor Owner Trustee shall upon payment of its fees and
expenses deliver to the successor Owner Trustee all documents and statements and
monies held by it under this Agreement; and the Transferor and the predecessor
Owner Trustee shall execute and deliver such instruments and do such other
things as may reasonably be required for fully and certainly vesting and
confirming in the successor Owner Trustee all such rights, powers, duties and
obligations.

 

Trust Agreement (VALT 2014-A)

 

16



--------------------------------------------------------------------------------

No successor Owner Trustee shall accept appointment as provided in this Section
unless at the time of such acceptance such successor Owner Trustee shall be
eligible pursuant to Section 10.1.

Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section, the Transferor shall mail (or shall cause to be mailed) notice of the
successor of the Owner Trustee to the Certificateholder, Indenture Trustee, the
Noteholders and each of the Rating Agencies. If the Transferor shall fail to
mail (or cause to be mailed) such notice within 10 days after acceptance of
appointment by the successor Owner Trustee, the successor Owner Trustee shall
cause such notice to be mailed at the expense of the Transferor.

SECTION 10.4 Merger or Consolidation of the Owner Trustee. Any corporation into
which the Owner Trustee may be merged or converted or with which it may be
consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Owner Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Owner Trustee, shall, without the execution or filing of any instrument or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding, be the successor of the Owner Trustee hereunder;
provided that such corporation shall be eligible pursuant to Section 10.1; and
provided further that the Owner Trustee shall mail notice of such merger or
consolidation to the Transferor and the Administrator.

SECTION 10.5 Appointment of Co-Trustee or Separate Trustee. Notwithstanding any
other provisions of this Agreement, at any time, for the purpose of meeting any
legal requirements of any jurisdiction in which any part of the Trust Estate may
at the time be located, the Transferor and the Owner Trustee acting jointly
shall have the power and shall execute and deliver all instruments to appoint
one or more Persons approved by the Owner Trustee to act as co-trustee, jointly
with the Owner Trustee, or separate trustee or separate trustees, of all or any
part of the Trust Estate, and to vest in such Person, in such capacity, such
title to the Issuer, or any part thereof, and, subject to the other provisions
of this Section, such powers, duties, obligations, rights and trusts as the
Transferor and the Owner Trustee may consider necessary or desirable. If the
Transferor shall not have joined in such appointment within 15 days after the
receipt by it of a request so to do, the Owner Trustee alone shall have the
power to make such appointment. No co-trustee or separate trustee under this
Agreement shall be required to meet the terms of eligibility as a successor
trustee pursuant to Section 10.1 and no notice of the appointment of any
co-trustee or separate trustee shall be required pursuant to Section 10.3.

Each separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

(i) all rights, powers, duties and obligations conferred or imposed upon the
Owner Trustee shall be conferred upon and exercised or performed by the Owner
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Owner Trustee joining in such act), except to the extent that under
any law of any jurisdiction in which any particular act or acts are to be
performed, the Owner Trustee shall be incompetent or unqualified to perform such
act or acts, in which

 

Trust Agreement (VALT 2014-A)

 

17



--------------------------------------------------------------------------------

event such rights, powers, duties and obligations (including the holding of
title to the Issuer or any portion thereof in any such jurisdiction) shall be
exercised and performed singly by such separate trustee or co-trustee, but
solely at the direction of the Owner Trustee;

(ii) no trustee under this Agreement shall be personally liable by reason of any
act or omission of any other trustee under this Agreement; and

(iii) the Transferor and the Owner Trustee acting jointly may at any time accept
the resignation of or remove any separate trustee or co-trustee.

Any notice, request or other writing given to the Owner Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Owner Trustee. Each such instrument shall be filed with the Owner Trustee and
copies thereof given to the Transferor and the Administrator.

Any separate trustee or co-trustee may at any time appoint the Owner Trustee,
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate trustee or co-trustee shall become
incapable of acting, resign or be removed, all of its estates, properties,
rights, remedies and trusts shall vest in and be exercised by the Owner Trustee,
to the extent permitted by law, without the appointment of a new or successor
trustee.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1 Supplements and Amendments. (a) Any term or provision of this
Agreement may be amended by the Transferor, without the consent of the Indenture
Trustee, any Noteholder, the Administrator, the Issuer, the Owner Trustee or any
other Person subject to satisfaction of one of the following conditions: (i) the
Transferor or the Servicer delivers an Officer’s Certificate or an Opinion of
Counsel to the Indenture Trustee and the Owner Trustee to the effect that such
amendment will not materially and adversely affect the interests of the
Noteholders or (ii) the Rating Agency Condition is satisfied with respect to
such amendment. Without limiting the foregoing and subject to clause (b) below,
any term or provision of this Agreement may be amended by the Transferor with
the consent of Noteholders evidencing not less than a majority of the
Outstanding Note Amount, voting as a single Class. Notwithstanding the
foregoing, any amendment that materially and adversely affects the interests of
the Administrator, the Certificateholders, the Indenture Trustee or the Owner
Trustee shall require the prior written consent of the Persons whose interests
are materially and adversely affected. The consent of the Administrator or the
Certificateholders shall be deemed to have been given if the Servicer does not
receive a written objection from such Person within 10 Business Days after a
written request for such consent shall have been given.

 

Trust Agreement (VALT 2014-A)

 

18



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary (including clause (c)
below), no amendment shall (i) reduce the interest rate or principal amount of
any Note, or delay the Final Scheduled Payment Date of any Note without the
consent of the Holder of such Note, or (ii) reduce the percentage of the
Outstanding Note Amount, the Holders of which are required to consent to any
matter without the consent of the Holders of at least the percentage of the
Outstanding Note Amount which were required to consent to such matter before
giving effect to such amendment.

(c) It shall not be necessary for the consent of any Person pursuant to this
Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.

(d) Prior to the execution of any amendment to this Agreement, the Transferor
shall provide each Rating Agency with written notice of the substance of such
amendment. No later than 10 Business Days after the execution of any amendment
to this Agreement, the Transferor shall furnish a copy of such amendment to each
Rating Agency, the Origination Trustees, the Owner Trustee and the Indenture
Trustee.

(e) Prior to the execution of any amendment to this Agreement, the Owner Trustee
shall be entitled to receive and rely upon an opinion of counsel stating that
the execution of such amendment is authorized or permitted by this Agreement and
that all conditions precedent to the execution and delivery of such amendment
have been satisfied. The Owner Trustee may, but shall not be obligated to, enter
into any such amendment which affects the Owner Trustee’s own rights, duties or
immunities under this Agreement or otherwise.

SECTION 11.2 No Legal Title to Trust Estate in Certificateholder. The
Certificateholder shall not have legal title to any part of the Trust Estate.
The Certificateholder shall be entitled to receive distributions with respect to
its undivided beneficial interest therein only in accordance with Articles V and
IX. No transfer, by operation of law or otherwise, of any right, title or
interest of the Certificateholder to and in its ownership interest in the Trust
Estate shall operate to terminate this Agreement or the trusts hereunder or
entitle any transferee to an accounting or to the transfer to it of legal title
to any part of the Trust Estate.

SECTION 11.3 Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Owner Trustee, the Transferor, the
Administrator, the Certificateholder and, to the extent expressly provided
herein, the Indenture Trustee and the Noteholders, and nothing in this
Agreement, whether express or implied, shall be construed to give to any other
Person any legal or equitable right, remedy or claim in the Trust Estate or
under or in respect of this Agreement or any covenants, conditions or provisions
contained herein.

SECTION 11.4 Notices. (a) All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by telecopier, and addressed in

 

Trust Agreement (VALT 2014-A)

 

19



--------------------------------------------------------------------------------

each case as set forth in Schedule II to the Indenture or at such other address
as shall be designated in a written notice to the other parties hereto. Delivery
shall occur only upon receipt or reported tender of such communication by an
officer of the recipient entitled to receive such notices located at the address
of such recipient for notices hereunder.

(b) Any notice required or permitted to be given to a Certificateholder shall be
in writing and shall be delivered or mailed by registered or certified first
class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by telecopier, and addressed to the Certificateholder at the address
of such Certificateholder as shown in the Certificate register. Any notice so
mailed within the time prescribed in this Agreement shall be conclusively
presumed to have been duly given, whether or not the Certificateholder receives
such notice.

SECTION 11.5 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 11.6 Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

SECTION 11.7 Successors and Assigns. All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, the Transferor, the
Owner Trustee and its successors and the Certificateholder and its successors
and assigns, all as herein provided. Any request, notice, direction, consent,
waiver or other instrument or action by the Certificateholder shall bind the
successors and assigns of the Certificateholder.

SECTION 11.8 No Petition. Each of the Owner Trustee (in its individual capacity
and as the Owner Trustee), by entering into this Agreement, the Transferor, the
Certificateholder, by accepting the Certificate, and the Indenture Trustee and
each Noteholder or Note Owner by accepting the benefits of this Agreement,
hereby covenants and agrees that prior to the date which is one year and one day
after payment in full of all obligations under each Financing (i) such party
shall not authorize any Bankruptcy Remote Party to commence a voluntary
winding-up or other voluntary case or other Proceeding seeking liquidation,
reorganization or other relief with respect to such Bankruptcy Remote Party or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect in any jurisdiction or seeking the appointment of an administrator, a
trustee, receiver, liquidator, custodian or other similar official with respect
to such Bankruptcy Remote Party or any substantial part of its property or to
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other Proceeding commenced against such
Bankruptcy Remote Party, or to make a general assignment for the benefit of any
party hereto or any other creditor of such Bankruptcy Remote Party, and
(ii) such Person shall not commence, join or institute against, with any other
Person, any Proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction.

 

Trust Agreement (VALT 2014-A)

 

20



--------------------------------------------------------------------------------

SECTION 11.9 Headings. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

SECTION 11.10 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. TO THE
FULLEST EXTENT PERMITTED BY LAW, THE LAWS OF THE STATE OF DELAWARE PERTAINING TO
TRUSTS SHALL NOT BE APPLICABLE TO THE ISSUER, THIS AGREEMENT, THE OWNER TRUSTEE,
THE CERTIFICATEHOLDERS OR ANY OTHER PERSON THAT IS BOUND OR MAY BECOME BOUND BY
THIS AGREEMENT, AND ALL SUCH PARTIES AGREE THAT ALL RIGHTS, POWERS, DUTIES,
RESPONSIBILITIES, AND OBLIGATIONS OF SUCH PARTIES IN CONNECTION WITH THIS
AGREEMENT ARE LIMITED TO THE RIGHTS, POWERS, DUTIES, RESPONSIBILITIES AND
OBLIGATIONS EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE STATUTORY TRUST ACT.

SECTION 11.11 Each SUBI Separate; Assignees of SUBI. The Owner Trustee (in its
individual capacity and as the Owner Trustee), the Transferor, the
Certificateholder, by accepting a Certificate, and the Indenture Trustee and
each Noteholder or Note Owner by accepting the benefits of this Agreement,
hereby intends and agrees that (a) the Transaction SUBI is a separate series of
the Origination Trust as provided in Section 3806(b)(2) of Chapter 38 of Title
12 of the Delaware Code, 12 Del. Code § 3801 et seq., (b)(i) the debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with respect to the Transaction SUBI or the Transaction SUBI Portfolio
shall be enforceable against the Transaction SUBI Portfolio only, and not
against any Other SUBI Assets or the UTI Portfolio and (ii) the debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with respect to any Other SUBI, any Other SUBI Portfolio, the UTI or
the UTI Portfolio shall be enforceable against such Other SUBI Portfolio or the
UTI Portfolio only, as applicable, and not against the Transaction SUBI or the
Transaction SUBI Portfolio, (c) except to the extent required by law, UTI Assets
or SUBI Assets with respect to any Other SUBI shall not be subject to the
claims, debts, liabilities, expenses or obligations arising from or with respect
to the Transaction SUBI in respect of such claim, (d)(i) no creditor or holder
of a claim relating to the Transaction SUBI or the Transaction SUBI Portfolio
shall be entitled to maintain any action against or recover any assets allocated
to the UTI or the UTI Portfolio or any Other SUBI or the assets allocated
thereto, and (ii) no creditor or holder of a claim relating to the UTI, the UTI
Portfolio or any Other SUBI or any SUBI Assets other than the Transaction SUBI
Portfolio shall be entitled to maintain any action against or recover any assets
allocated to the Transaction SUBI, and (e) any purchaser, assignee or pledgee of
an interest in the Transaction SUBI or the Transaction SUBI Certificate must,
prior to or contemporaneously with the grant of any such assignment, pledge or
security interest, (i) give to the Origination Trust a non-petition covenant
substantially similar to that set forth in Section 6.9 of the Origination Trust
Agreement, and (ii) execute an agreement for the benefit of each holder,
assignee or pledgee from time to time of the UTI or UTI Certificate and any
Other SUBI or Other SUBI Certificate, to release all claims to the assets of the
Origination Trust

 

Trust Agreement (VALT 2014-A)

 

21



--------------------------------------------------------------------------------

allocated to the UTI Portfolio and each Other SUBI Portfolio and in the event
that such release is not given effect, to fully subordinate all claims it may be
deemed to have against the assets of the Origination Trust allocated to the UTI
Portfolio and each Other SUBI Portfolio.

SECTION 11.12 Waiver of Jury Trial. To the extent permitted by applicable law,
each party hereto irrevocably waives all right of trial by jury in any action,
Proceeding or counterclaim based on, or arising out of, under or in connection
with this Agreement, any other Transaction Document, or any matter arising
hereunder or thereunder.

SECTION 11.13 Information Requests. The parties hereto shall provide any
information reasonably requested by the Servicer, the Issuer, the Transferor or
any of their Affiliates at the expense of the Servicer, the Issuer, the
Transferor or any of their Affiliates, as applicable, in order to comply with or
obtain more favorable treatment under any current or future law, rule,
regulation, accounting rule or principle.

SECTION 11.14 Form 10-D and Form 10-K Filings. So long as the Transferor is
filing Exchange Act Reports with respect to the Issuer, (i) no later than each
Payment Date, the Owner Trustee shall notify the Transferor of any Form 10-D
Disclosure Item with respect to the Owner Trustee, together with a description
of any such Form 10-D Disclosure Item in form and substance reasonably
acceptable to the Transferor and (ii) no later than March 15 of each calendar
year, commencing March 15, 2015, the Owner Trustee shall notify the Transferor
in writing of any affiliations or relationships between the Owner Trustee and
any Item 1119 Party; provided, that no such notification need be made if the
affiliations or relationships are unchanged from those provided in the
notification in the prior calendar year.

SECTION 11.15 Form 8-K Filings. So long as the Transferor is filing Exchange Act
Reports with respect to the Issuer, the Owner Trustee shall promptly notify the
Transferor, but in no event later than five (5) Business Days after its
occurrence, of any Reportable Event of which a Responsible Officer of the Owner
Trustee has actual knowledge (other than a Reportable Event described in
clause (a) or (b) of the definition thereof as to which the Transferor or the
Servicer has actual knowledge). The Owner Trustee shall be deemed to have actual
knowledge of any such event to the extent that it relates to the Owner Trustee
in its individual capacity or any action by the Owner Trustee under this
Agreement.

SECTION 11.16 Indemnification. (a) Deutsche Bank Trust Company Delaware shall
indemnify the Transferor, each Affiliate of the Transferor or each Person who
controls any of such parties (within the meaning of Section 15 of the Securities
Act and Section 20 of the Exchange Act) and the respective present and former
directors, officers, employees and agents of each of the foregoing, and shall
hold each of them harmless from and against any losses, damages, penalties,
fines, forfeitures, legal fees and expenses and related costs, judgments, and
any other costs, fees and expenses that any of them may sustain arising out of
or based upon:

(i) (A) any untrue statement of a material fact contained in any information
provided in writing by Deutsche Bank Trust Company Delaware to the Transferor or
its affiliates under Sections 11.14 or 11.15 (such information, the “Provided
Information”), or (B) the omission to state in the Provided Information a
material fact required to be stated in the Provided Information, or

 

Trust Agreement (VALT 2014-A)

 

22



--------------------------------------------------------------------------------

necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, by way of
clarification, that clause (B) of this paragraph shall be construed solely by
reference to the related information and not to any other information
communicated in connection with a sale or purchase of securities, without regard
to whether the Provided Information or any portion thereof is presented together
with or separately from such other information; or

(ii) any failure by Deutsche Bank Trust Company Delaware to deliver any
information, report, or other material when and as required under Sections 11.14
or 11.15.

(b) In the case of any failure of performance described in clause (a)(ii) of
this Section, Deutsche Bank Trust Company Delaware shall promptly reimburse the
Transferor for all costs reasonably incurred in order to obtain the information,
report or other material not delivered as required by Deutsche Bank Trust
Company Delaware.

(c) Notwithstanding anything to the contrary contained herein, in no event shall
Deutsche Bank Trust Company Delaware be liable for special, indirect or
consequential damages of any kind whatsoever, including but not limited to lost
profits, even if Deutsche Bank Trust Company Delaware has been advised of the
likelihood of such loss or damage and regardless of the form of action.

SECTION 11.17 Information to Be Provided by the Owner Trustee. The Owner Trustee
shall provide the Seller and the Servicer (each, a “VW Party” and, collectively,
the “VW Parties”) with (i) notification, as soon as practicable and in any event
within five Business Days, of all demands communicated (other than by a VW
Party) to a Responsible Officer of the Owner Trustee for the repurchase or
replacement of the beneficial interest in any Transaction Unit pursuant to
Section 2.3(c) of the SUBI Sale Agreement and (ii) promptly upon written request
by a VW Party, any other information reasonably requested by a VW Party in the
Owner Trustee’s possession and that can be provided to the VW Parties without
unreasonable effort or expense to facilitate compliance by the VW Parties with
Rule 15Ga-1 under the Exchange Act, and Items 1104(e) and 1121(c) of Regulation
AB. In no event shall the Owner Trustee have (x) any responsibility or liability
in connection with any filing required to be made by a securitizer under the
Exchange Act or Regulation AB or with any VW Parties’ compliance with the
Exchange Act or Regulation AB or (y) any duty or obligation to undertake any
investigation or inquiry related to repurchase activity or otherwise to assume
any additional duties or responsibilities in respect of the Basic Documents or
the transactions contemplated thereby. In no event shall the Owner Trustee be
deemed to be a “securitizer” as defined in Section 15Ga of the Exchange Act, nor
shall it have any responsibility for making any filing to be made by a
securitizer under the Exchange Act or Regulation AB. A demand does not include
general inquiries, including investor inquiries, regarding asset performance or
possible breaches of representations or warranties.

[Remainder of Page Intentionally Left Blank]

 

Trust Agreement (VALT 2014-A)

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers hereunto duly authorized as of the day and
year first above written.

 

DEUTSCHE BANK TRUST COMPANY DELAWARE,

as Owner Trustee

By:     Name:    

Title:

   

 

By:     Name:    

Title:

   

 

 

Trust Agreement (VALT 2014-A)

 

S-1



--------------------------------------------------------------------------------

VOLKSWAGEN AUTO LEASE/LOAN
UNDERWRITTEN FUNDING, LLC

By:

    Name:   William Horwath Title:   President & Treasurer

 

By:

   

Name:

  Kevin McDonald

Title:

  Secretary

 

 

Trust Agreement (VALT 2014-A)

 

S-2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CERTIFICATE

 

NUMBER    100% BENEFICIAL INTEREST

R-[            ]

  

VOLKSWAGEN AUTO LEASE TRUST 2014-A

CERTIFICATE

Evidencing the 100% beneficial interest in all of the assets of the Issuer (as
defined below) which includes the Transaction SUBI (as defined below) sold to
the Issuer by the Transferor.

(This Certificate does not represent an interest in or obligation of Volkswagen
Auto Lease/Loan Underwritten Funding, LLC, VW Credit, Inc. or any of their
respective Affiliates, except to the extent described below.)

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY OTHER
APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OR OTHER JURISDICTION, AND
MAY NOT BE RESOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR ANY OTHER
APPLICABLE SECURITIES OR “BLUE SKY” LAWS, PURSUANT TO AN EXEMPTION THEREFROM OR
IN A TRANSACTION NOT SUBJECT THERETO.

NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE ACQUIRED OR HELD (IN THE
INITIAL ACQUISITION OR THROUGH A TRANSFER) BY OR FOR THE ACCOUNT OF OR WITH THE
ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), WHICH IS
SUBJECT TO TITLE I OF ERISA, (B) A “PLAN” AS DEFINED IN AND SUBJECT TO SECTION
4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), (C) AN
ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” OF THE FOREGOING OR (D) ANY
OTHER EMPLOYEE BENEFIT PLAN OR ARRANGEMENT THAT IS SUBJECT TO A LAW THAT IS
SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE.

THIS CERTIFIES THAT [                    ] is the registered owner of a 100%
nonassessable, fully-paid, beneficial interest in certain distributions of
VOLKSWAGEN AUTO LEASE TRUST 2014-A, a Delaware statutory trust (the “Issuer”)
formed by Volkswagen Auto Lease/Loan Underwritten Funding, LLC, a Delaware
limited liability company, as depositor (the “Transferor”).

 

Trust Agreement (VALT 2014-A)

 

A-1



--------------------------------------------------------------------------------

The Issuer was created pursuant to a Trust Agreement dated as of January 15,
2014, as amended and restated as of February 12, 2014 (as further amended,
modified or supplemented from time to time, the “Trust Agreement”), between the
Transferor and Deutsche Bank Trust Company Delaware, as owner trustee (the
“Owner Trustee”), a summary of certain of the pertinent provisions of which is
set forth below. To the extent not otherwise defined herein, the capitalized
terms used herein have the meanings assigned to them in the Indenture, dated as
of February 12, 2014 (as amended, modified or supplemented from time to time,
the “Indenture”), between the Issuer and Citibank, N.A., as indenture trustee
(the “Indenture Trustee”).

This Certificate is issued under and is subject to the terms, provisions and
conditions of the Trust Agreement, to which Trust Agreement the Holder of this
Certificate by virtue of the acceptance hereof assents and by which such Holder
is bound. The provisions and conditions of the Trust Agreement are hereby
incorporated by reference as though set forth in their entirety herein.

The Holder of this Certificate acknowledges and agrees that its rights to
receive distributions in respect of this Certificate are subordinated to the
rights of the Noteholders as described in the Indenture and the Trust Agreement,
as applicable.

THIS CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

By accepting this Certificate, the Certificateholder hereby covenants and agrees
that prior to the date which is one year and one day after payment in full of
all obligations under each Financing (i) such Person shall not authorize such
Bankruptcy Remote Party to commence a voluntary winding-up or other voluntary
case or other Proceeding seeking liquidation, reorganization or other relief
with respect to such Bankruptcy Remote Party or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect in any jurisdiction
or seeking the appointment of an administrator, a trustee, receiver, liquidator,
custodian or other similar official with respect to such Bankruptcy Remote Party
or any substantial part of its property or to consent to any such relief or to
the appointment of or taking possession by any such official in an involuntary
case or other Proceeding commenced against such Bankruptcy Remote Party, or to
make a general assignment for the benefit of any party hereto or any other
creditor of such Bankruptcy Remote Party, and (ii) such Person shall not
commence or join with any other Person in commencing any Proceeding against such
Bankruptcy Remote Party under any bankruptcy, reorganization, liquidation or
insolvency law or statute now or hereafter in effect in any jurisdiction.

By accepting and holding this Certificate (or any interest herein), the Holder
hereof shall be deemed to have represented and warranted that it is not a
Benefit Plan or any other employee benefit plan that is subject to a law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code and is
not purchasing on behalf of a Benefit Plan or any other employee benefit plan
that is subject to a law that is substantially similar to Section 406 of ERISA
or Section 4975 of the Code.

 

Trust Agreement (VALT 2014-A)

 

A-2



--------------------------------------------------------------------------------

By accepting and holding this Certificate (or any interest therein) the Holder
hereof shall be deemed to have represented and warranted that it is a United
States person under the Code, and if it is a partnership for federal income tax
purposes, all of its partners are United States persons under the Code.

It is the intention of the parties to the Trust Agreement that, solely for
federal income and state and local income, franchise and value added tax
purposes, (i) so long as there is a single Certificateholder, the Issuer will be
disregarded as an entity separate from such Certificateholder, and if there is
more than one Certificateholder, the Issuer will be treated as a partnership,
and (ii) the Notes will be characterized as debt. By accepting this Certificate,
the Certificateholder agrees to take no action inconsistent with the foregoing
intended tax treatment.

By accepting this Certificate, the Certificateholder acknowledges that this
Certificate represents the entire beneficial interest in the Issuer only and
does not represent interests in or obligations of the Transferor, the Servicer,
the Administrator, the Owner Trustee, the Indenture Trustee or any of their
respective Affiliates and no recourse may be had against such parties or their
assets, except as expressly set forth or contemplated in this Certificate, the
Trust Agreement or any other Transaction Document.

The Certificateholder hereby intends and agrees that (a) the Transaction SUBI is
a separate series of the Origination Trust as provided in Section 3806(b)(2) of
Chapter 38 of Title 12 of the Delaware Code, 12 Del. Code § 3801 et seq., (b)(i)
the debts, liabilities, obligations and expenses incurred, contracted for or
otherwise existing with respect to the Transaction SUBI or the Transaction SUBI
Portfolio shall be enforceable against the Transaction SUBI Portfolio only, and
not against any Other SUBI Assets or the UTI Portfolio and (ii) the debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with respect to any Other SUBI, any Other SUBI Portfolio, the UTI or
the UTI Portfolio shall be enforceable against such Other SUBI Portfolio or the
UTI Portfolio only, as applicable, and not against the Transaction SUBI or the
Transaction SUBI Portfolio, (c) except to the extent required by law, UTI Assets
or SUBI Assets with respect to any Other SUBI shall not be subject to the
claims, debts, liabilities, expenses or obligations arising from or with respect
to the Transaction SUBI in respect of such claim, (d)(i) no creditor or holder
of a claim relating to the Transaction SUBI or the Transaction SUBI Portfolio
shall be entitled to maintain any action against or recover any assets allocated
to the UTI or the UTI Portfolio or any Other SUBI or the assets allocated
thereto, and (ii) no creditor or holder of a claim relating to the UTI, the UTI
Portfolio or any Other SUBI or any SUBI Assets other than the Transaction SUBI
Portfolio shall be entitled to maintain any action against or recover any assets
allocated to the Transaction SUBI, and (e) any purchaser, assignee or pledgee of
an interest in the Transaction SUBI or the Transaction SUBI Certificate must,
prior to or contemporaneously with the grant of any such assignment, pledge or
security interest, (i) give to the Origination Trust a non-petition covenant
substantially similar to that set forth in Section 6.9 of the Origination Trust
Agreement, and (ii) execute an agreement for the benefit of each holder,
assignee or pledgee from time to time of the UTI or UTI Certificate and any
Other SUBI or Other SUBI Certificate, to release all claims to the assets of the
Origination Trust allocated to the UTI Portfolio and each Other SUBI Portfolio
and in the event that such release is not given effect, to fully subordinate all
claims it may be deemed to have against the assets of the Origination Trust
allocated to the UTI Portfolio and each Other SUBI Portfolio.

 

Trust Agreement (VALT 2014-A)

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Owner Trustee has caused this Certificate to be duly
executed.

Dated:                    

 

VOLKSWAGEN AUTO LEASE TRUST 2014-A BY:   Deutsche Bank Trust Company Delaware,
not in its individual capacity, but solely as the Owner Trustee

 

By:     Name:     Title:    

 

 

Trust Agreement (VALT 2014-A)

 

A-4



--------------------------------------------------------------------------------

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is the Certificate referred to in the within-mentioned Trust Agreement.

 

DEUTSCHE BANK TRUST COMPANY
DELAWARE, not in its individual capacity but solely as Owner Trustee

By:     Name:     Title:    

 

 

Trust Agreement (VALT 2014-A)

 

A-5